United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT

                                      ___________

                                      No. 96-3161
                                      ___________


Kevin Ray Laird,                          *
                                          *
              Appellant,                  *    Appeal from the United States
                                          *    District Court for the
     v.                                   *    Southern District of Iowa
                                          *
United States of America,                 *         [UNPUBLISHED]
                                          *
              Appellee.                   *

                                      ___________

                       Submitted: April 24, 1997

                             Filed: May 20, 1997
                                     ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges
                               ___________

PER CURIAM.


     Kevin Ray Laird appeals from a final order of the United States
District Court1 for the Southern District of Iowa, denying his 28 U.S.C.
§ 2255 motion to vacate his sentence.         For the reasons discussed below, we
affirm.


     In   1991,   a   jury    found   Laird   guilty   of   distributing   drugs,   in
violation of 21 U.S.C. §§ 846, 841(a)(1) and 18 U.S.C. § 2, and             using or
carrying a firearm during a drug-trafficking crime, in violation of 18
U.S.C. § 924(c)(1).       We affirmed his convictions




     1
      The Honorable Charles R. Wolle, Chief Judge, United States
District Court for the Southern District of Iowa.
and sentence.    See United States v. Laird, 948 F.2d 444 (8th Cir. 1991).


     Laird filed this motion after the Supreme Court decided Bailey v.
United States, 116 S. Ct. 501, 506 (1995), and argued that there was
insufficient evidence to support his conviction for carrying a firearm in
relation to a drug-trafficking crime.     The district court disagreed and
denied relief.


     The    evidence at trial showed that Laird drove a vehicle to a
convenience store parking lot where he sold cocaine to an undercover police
officer, and that officers found drugs in the vehicle and a loaded .25
caliber pistol under the driver's seat. Because transporting a firearm
within    the passenger compartment of a vehicle loaded with drugs is
"carrying" a firearm, we conclude the district court properly denied
relief.    See United States v. Nelson, No. 96-3103, slip op. at 5-7 (8th
Cir. Apr. 2, 1997) (to be reported at 109 F.3d 1323); United States v.
Caldwell, 97 F.3d 1063, 1069-70 (8th Cir. 1996); United States v. Willis,
89 F.3d 1371, 1379 (8th Cir.), cert. denied, 117 S. Ct. 273 (1996).
Because there is sufficient evidence to support a carrying, we need not
decide whether Laird also "used" a firearm.   See Willis, 89 F.3d at 1379.


     Accordingly, we affirm the judgment of the district court.

     A true copy.

            Attest:

                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-